A. J. WALKER, C. J.
In a summary proceeding by a surety, against his co-surety, under the first subdivision of section 2645 of the Code, a recovery for more than the defendant’s aliquot part of the debt, after excluding the portion of insolvent sureties, can not be had; and evidence that the defendant was indemnified, adduced for the purpose of procuring a judgment for a. larger, amount, is irrelevant.
[2.] Where a defendant has been served with the legal notice of a proceeding in the circuit court against him, if is not necessary that he should have notice of any subsequent amendment of the pleadings. He is brought into Oourt by the service of the notice, which commences the suit, and is bound afterwards to take notice of all the proceedings in the cause. If an improper amendment is made, the injured party should object at the time, and bring up the question for revision by bill of exceptions.
Judgment reversed, and cause remanded.